ORIGINAL                                                                                06/26/2020



                                                                                    Case Number: DA 19-0326
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 19-0326

 STATE OF MONTANA,

              Plaintiff and Appellee,
       v.
                                                                    FILED
 LAWRENCE MATTHEW BRASDA,
                                                                    JUN 2 6 2020
                                                                 Bowen Greenwood
                                                               Clerk of Supreme Court
              Defendant and Appellant.                            State of Montana




                             GRANT OF EXTENSION

       Upon consideration of Appellee's motion for a 30-day extension oftime,

 and good cause appearing therefor,

       IT IS HEREBY ORDERED that Appellee is granted an extension of time

 to and including July 28, 2020, within which to prepare, serve, and file the

 State's response.

       DATED this 26th day of June, 2020.




                                              Bowen Greenwood

                                              Clerk of Suprerne Court